Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments and remarks filed 01/13/2022. It is noted the current patent application was originally field 05/06/2020; also the preliminary amendments filed 05/06/2020; which is a national stage entry of PCT/JP2018/040828, International Filing Date: 11/02/2018; claims foreign priority to 2017-214979, filed 11/07/2017. 
Claim(s) 1-13 are pending. Claim(s) 1 and 12-13 are independent claims. Claim(s) 1-13 have been amended. 
Also the 103, 101 and 112(f) are hereby withdrawn in light of the currently amended claim(s) and the remarks filed with this paper.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 





  Reason for Allowance
Claim(s) 1-27 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Yoshimura et al., (“US 20070022099 A1” filed 12/21/2005 [hereinafter “Yoshimura”], describing a question answering system includes an answer candidate extraction unit, a query generation unit, a passage search unit, an answer candidate inspection unit and an answer output unit...the question type as to whether the answer required by the question is a person or a place or the like, and detects feature word used as a search keyword from the sentence of the input question...[the Abstract Para(s) 60-61]. However Yoshimura fails to show, “...specifies an operation task to be executed in the operation system; specify an input item required at execution of the operation task and presents a question passage related to the input item to the user, and executing the operation task for registering correspondence between the input item and the answer item in the operation system...” As recited in Claim(s) 1, 12 and 13... And supported in the current specification [PGPUB No. 20210192127, in paragraph(s) 35 and 46-47, in light of the remarks filed 01/13/2022 pages 7-9.
Tamura et al., (“US 20110282653 A1” filed 12/21/2009- published 11/17/2011 [hereinafter “Tamura”], describing a text analysis  processing that involves performing an analysis process by contrasting a first text set constituted by first texts and a second text set constituted by second texts corresponding to the first texts [Para(s) 20-21]. However Tamura fails to show, “...specifies an operation task to be executed in the operation system; specify an input item required at execution of the operation task and presents a question passage related to the input item to the user, and executing the operation task for registering correspondence between the input item and the answer item in the operation system...” As recited in Claim(s) 1, 12 and 13... And supported in the current specification [PGPUB No. 20210192127, in paragraph(s) 35 and 46-47, in light of the remarks filed 01/13/2022 pages 7-9.
Barborak et al., (“US 20160125013 A1” filed 03/06/2015 [hereinafter “Barborak”], describing method involves determining a first set of relations between pairs of terms in a question by a processing system of a question answering computer system [Abstract]. However Barborak fails to show, “...specifies an operation task to be executed in the operation system; specify an input item required at execution of the operation task and presents a question passage related to the input item to the user, and executing the operation task for registering correspondence between the input item and the answer item in the operation system...” As recited in Claim(s) 1, 12 and 13... And supported in the current specification [PGPUB No. 20210192127, in paragraph(s) 35 and 46-47, in light of the remarks filed 01/13/2022 pages 7-9.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...specifies an operation task to be executed in the operation system; specify an input item required at execution of the operation task and presents a question passage related to the input item to the user, and executing the operation task for registering correspondence between the input item and the answer item in the operation system...” As recited in Claim(s) 1, 12 and 13... And supported in the current specification [PGPUB No. 20210192127, in paragraph(s) 35 and 46-47, in light of the remarks filed 01/13/2022 pages 7-9.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177